Citation Nr: 0736330	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease with radiculopathy, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from November 1956 to 
September 1960 and November 1960 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In a December 2004 statement from the veteran's 
representative, it was noted that the veteran no longer 
desired a Board videoconference hearing.  

In February 2006, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has 
now been returned to the Board for further appellate action.

The veteran has raised a claim for service connection for 
diffuse idiopathic skeletal hyperostosis.  Such matter is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The combined orthopedic and neurological manifestations 
associated with the veteran's low back disability more nearly 
approximate pronounced intervertebral disc syndrome.

2.  Separate evaluation of the orthopedic and neurological 
manifestations associated with the veteran's low back 
disability only shows limitation of motion that more nearly 
approximates moderate, and mild neurological impairment and 
associated complaints of minimal nocturia and fecal 
incontinence; forward flexion of the thoracolumber spine was 
greater than 60 degrees and a combined range of motion of the 
thoracolumber spine was greater than 120 degrees absent 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour at the most current examination. 

3.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for 
service-connected lumbar degenerative disc disease with 
radiculopathy have been met under the old schedule for rating 
spine disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.1-4.14, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in February 2002 and February 2006 letters, the 
RO and AMC provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claim.  In addition, in an August 2006 letter, the AMC 
provided notice of the information and evidence needed to 
establish an effective date for the disability on appeal.  
The claim was last readjudicated in August 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records and examination 
reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's lumbar degenerative disc disease with 
radiculopathy has been evaluated as 20 percent disabling 
under Diagnostic Code 5293.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454-56 (Aug. 27, 2003).   Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  A 60 percent evaluation was 
provided for intervertebral disc syndrome productive of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 20 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent evaluation, under 
those same regulations, required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002, to September 25, 2003), Diagnostic Code 
5243 (effective September 26, 2003).  (For the purpose of 
evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).

Under the schedular criteria which became effective September 
26, 2003, a 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

III.  Analysis

In a November 1976 rating decision, service connection was 
established for the veteran's low back disability and a 10 
percent disability rating was assigned.  The veteran filed 
the instant claim for an increased rating on December 6, 
2001.  In the appealed June 2002 rating decision, the RO 
increased the disability rating to 20 percent under 
Diagnostic Code 5293, effective December 6, 2001.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  

In the February 2006 Remand, the Board recognized that the 
veteran had a nonservice-connected low back disability, 
diffuse idiopathic skeletal hyperostosis, in addition to his 
service-connected lumbar degenerative disc disease.  The 
Board remanded the claim to obtain a medical opinion that 
identified the symptoms due to the service-connected lumbar 
degenerative disc disease as distinguished from nonservice-
connected diffuse idiopathic skeletal hyperostosis, and noted 
that if the service-connected and nonservice-connected 
symptoms could not be separated, the examiner should so 
state.  Where as the physician who examined the veteran in 
August 2003 attributed the bulk of the veteran's symptoms to 
diffuse idiopathic skeletal hyperostosis, the physician who 
examined the veteran in April 2007 maintained that the 
veteran's symptoms were due to the service-connected low back 
disability, and he cited a medical treatise.  The rationale 
cited by the August 2003 physician for finding that the 
veteran's symptoms were due to diffuse idiopathic skeletal 
hyperostosis and the medical treatise cited by the April 2007 
physician, which indicates that the veteran's symptoms are 
more likely due to disc disease, suggest that there is not a 
consensus on this issue within the medical community.  The 
Board observes that the veteran has two co-existing primary 
back disorders and there is a dispute in the record as to the 
symptoms of each disorder.  When it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, VA regulations 
dictate that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998); 38 C.F.R. § 3.102 (2007).  Accordingly, 
the Board has considered the overall symptomatology 
associated with the veteran's low back disability in reaching 
its determination in this case.

As for the former criteria under Diagnostic Code 5293, the 
evidence of record shows that the symptomatology associated 
with the veteran's low back disability more nearly 
approximates the criteria associated with a 60 percent 
rating.  

The veteran underwent fee-basis VA compensation and pension 
examinations by QTC Medical Services in April 2002, April 
2003, and August 2003, and underwent a VA compensation and 
pension examination in April 2007.  The veteran complained of 
constant severe low back pain, stiffness, severe spasms, and 
radiculopathy down both legs with weakness of the affected 
parts.  He maintained that the pain affected his activities 
of daily living, such as walking any significant distance, 
taking out the trash, pushing a lawn mover, climbing stairs, 
or gardening.  He noted that it was impossible to sit or 
drive more than 20 to 30 minutes without severe pain.  His 
lumbar condition sometimes affected his ability to urinate or 
defecate, causing numbness in the genital area.  He 
complained of nocturia, one voiding per night, and mild fecal 
incontinence with occasional leakage.  He initially 
complained of flare ups of pain that occurred intermittently 
as often as weekly with each occurrence lasting for "days."  
He later reported that he experienced severe flare-ups every 
two to three weeks of one to two days duration.  His symptoms 
of lumbar radiculopathy occurred intermittently as often as 
monthly with each occurrence lasting less than an hour.  He 
treated his back with medications, a back brace, and exercise 
therapy with a chiropractor.  At the April 2007 examination, 
he denied that he had had any incapacitating episodes in the 
past year requiring a note from a medical doctor for bed 
rest, however he was not working.  

At the April 2002 examination, on neurological examination, 
while his reflexes were normal in the lower extremities and 
his lower extremity motor function was 5/5 in all muscle 
groups, sensation was decreased in a slight L4-L5 
distribution, left greater than the right.  His posture was 
"abnormal, favoring his lumbar spine," and he had a 
moderately limited gait and limitation of standing and 
walking secondary to lumbar pain.  On examination of the 
lumbar spine, there was muscle spasm noted, right greater 
than left, with tenderness.  He had forward flexion to 60 
degrees, extension to 10 degrees, right and left lateral 
flexion to 20 degrees, right rotation to 20 degrees, and left 
rotation to 25 degrees.  He had a moderate amount of pain 
throughout the entire range of motion, which the examiner 
noted was additionally limited by pain, fatigue, weakness, 
and lack of endurance (although the additional functional 
impairment was not reported in terms of the degree of 
additional range of motion loss).  The impression on x-rays 
of the lumbar spine was degenerative disc disease throughout 
the entire lumbar spine with disc space narrowing at L4-5 and 
degenerative joint disease at L5-S1 and to a lesser extent at 
L4-5.  The examiner provided a diagnosis of lumbar 
degenerative disc disease with radiculopathy.  The examiner 
commented that this disability had moderately to severely 
affected the veteran's activities of daily living as well as 
his ability to perform his job functions because he was in 
constant pain.  

At the April 2003 examination, the physical examination 
revealed a normal posture but an abnormal gait; he limped.  
He had no complaints of radiating pain on movement of the 
lumbar spine, and there was no muscle spasm and no 
tenderness. There was negative straight leg raising on the 
right and left, and no signs of radiculopathy.  He had 
flexion to 75 degrees, with pain at 50 degrees; extension to 
35 degrees with pain at 25 degrees; right and left lateral 
flexion to 35 degrees with pain at 25 degrees; and right and 
left rotation to 30 degrees with pain at 20 degrees.  The 
decreased range of motion was additionally limited by pain, 
fatigue, and weakness (although the additional functional 
impairment was not reported in terms of the degree of 
additional range of motion loss) with pain having the major 
functional impact.  There was no ankylosis of the spine.  The 
peripheral nerve examination was within normal limits.  The 
neurological examination of the lower extremities revealed 
motor and sensory functions that were within normal limits.  
The lower extremity reflexes revealed knee and ankle jerks of 
2+.  The examiner maintained that as for the VA established 
diagnosis of lumbar degenerative disc disease with 
radiculopathy, the condition had progressed to severe 
degenerative disc disease with evidence of diffuse idiopathic 
skeletal hyperostosis.  

At the August 2003 examination, the examiner observed that 
the veteran appeared stiff and motion of his body apparently 
gave him discomfort, particularly of his spine.  He had a 
sort of a shuffling, flexed-over gait, bent at his waist.  
There was minimal motion of the lumbar spine at approximately 
10 degrees of flexion and 5 degrees of extension, which was 
most likely associated with motion associated with his hips, 
according to the examiner.  There were no reflexes obtainable 
either in his knees or ankles.  The examiner maintained that 
there was associated radiculopathy and spinal stenosis 
present.  The examiner maintained that it was his expert 
medical opinion that the veteran had a significant and marked 
impairment in the function of his spine. 

At the April 2007 examination, no muscle spasm was 
demonstrated but he had atrophy on the left side, as well as 
guarding, pain with motion, and weakness on both sides.  The 
guarding was not severe enough to be responsible for an 
abnormal gait or abnormal spinal contour, but his posture was 
stooped with mild shuffling and lumbar flattening.  On motor 
exam, he was 4/5 on hip flexion and extension, and knee 
extension; 3/5 on ankle dorsiflexion and plantar flexion; and 
0/5 on great toe extension.  His left calf tone seemed low 
compared to the right, with the left calf measuring 37 
centimeters and the right calf measuring 40 centimeters [the 
extent to which may be due to the veteran's service connected 
left foot disability is not clear].  On sensory exam of the 
lower extremities, vibration on the left was 0/2, on the 
right 2/2; pain (pinprick) on the left was 2/2, on the right 
2/2; light touch on the left was 2/2, on the right 2/2; and 
position sense on the left was 2/2, on the right 2/2.  He had 
abnormal sensation in the left lateral lower leg.  On reflex 
exam, he had absent knee and ankle jerks on the right and 
left.  He had a normal plantar (Babinski) sign.  

On rectal exam, he had a normal sensation, decreased tone 
with laxity of sphincter, and no response to reflex.  There 
was no thoracolumbar spine ankylosis.  Active/passive flexion 
was to 75 degrees with pain beginning at 75 degrees.  
Active/passive extension was to 20 degrees with pain 
beginning at 20 degrees.  Active/passive left lateral flexion 
was to 25 degrees with pain beginning at 25 degrees.  
Active/passive right lateral flexion was to 10 degrees with 
pain beginning at 10 degrees. Active/passive left and right 
lateral rotation was to 20 degrees with pain beginning at 20 
degrees.  There was pain after repetitive use but no 
additional loss of motion.  Laseque's sign was positive on 
the left.  The radiology report noted that the veteran had 
degenerative changes present throughout the lumbar spine with 
relative sparing of the intervertebral disc spaces, with 
large anterolateral osteophytes bridging the disc spaces 
suggesting diffuse idiopathic skeletal hyperostosis.  There 
was osteoarthritis of the facet joints bilaterally throughout 
the lumbar spine most marked in the lower lumbar spine.  The 
examiner concluded that the veteran's current symptoms of his 
low back disability included but were not limited to pain 
with motion, stiffness, guarding, and weakness.  

Thus, the objective medical evidence of record shows that the 
veteran has decreased motion in his lower back that is 
painful on use and with repetitive motion.  In addition, the 
April 2002 examiner assessed that the veteran's low back 
disability "moderately to severely" affected the veteran's 
activities of daily living and occupational functioning, 
while the April 2003 examiner maintained that the veteran's 
degenerative disc disease was "severe," and the August 2003 
VA examiner noted that the veteran had "marked" impairment 
in the function of his spine.  Also, the veteran maintains 
that he experiences constant pain and severe pain during 
flare-ups with radiculopathy to the legs and associated 
numbness in his groin area, causing nocturia and fecal 
incontinence.  No electrodiagnostic studies confirming the 
presence of radiculopathy are of record.  Nonetheless, the 
April 2002 and August 2003 examiner found radiculopathy was 
present notwithstanding no radiculopathy found on examination 
in April 2003.  The neurological exam in April 2003 appeared 
relatively normal, but prior to that exam, in April 2002, 
sensation was decreased in a L4-L5 distribution in the lower 
extremities, and the August 2003 and April 2007 neurological 
exams revealed deficits in motor and sensory functions and in 
the reflexes.  Accordingly, the Board finds that the 
veteran's complaints coupled with the examiners' description 
of the severity of his low back disability and the reported 
neurological findings compatible with sciatic neuropathy, 
show that the veteran's low back disability more nearly 
approximates the symptomatology associated with pronounced 
intervertebral disc syndrome.  

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 60 percent under the rating criteria in effect prior to 
September 26, 2003 as he does not have residuals of vertebra 
fracture with cord involvement or complete unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286 (2003).  

As for the interim revised criteria for Diagnostic Code 5293, 
the veteran does not contend nor does the evidence show that 
he had incapacitating episodes of  intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Nor would separate evaluations of 
the chronic orthopedic and neurologic manifestations 
associated with his low back disability result in a higher 
evaluation for the reasons explained below.  

As for motion, the words "slight," "moderate," "severe," 
and "marked" are not defined in the VA Schedule for Rating 
Disabilities.  Guidance is obtained from the amended 
regulations as the current definition of normal range of 
motion for the spine is based on medical guidelines in 
existence since 1984.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2007).  

The range of motion findings referenced above show that the 
overall limitation of motion in the veteran's lumbar spine 
with pain is moderate-even after repetitive use according to 
the April 2007 VA examination.  At the April 2002 
examination, the veteran demonstrated a moderate loss of 
lumbar motion on forward flexion, severe loss on extension, 
moderate loss on right and left lateral flexion, moderate 
loss on right rotation, and slight loss on left rotation.  
Motion demonstrated on examination in April 2003 ranged from 
slight to moderate loss of lumbar motion.  In August 2003, a 
severe loss of lumbar motion was demonstrated, but noted as 
likely associated with his hips, and in April 2007, ranged 
from slight to moderate loss of lumbar motion except on 
extension.  Thus, at best, the veteran has an overall 
moderate loss of motion in his lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  Moreover, the range of 
motion findings reported above show that the veteran's low 
back disability is not demonstrable of marked limitation of 
forward bending in the standing position or complete loss of 
lateral motion, nor productive of listing of the whole spine 
to the opposite side.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  As such, the orthopedic manifestations of the 
veteran's low back disability should most appropriately be 
evaluated under Diagnostic Code 5292, under which the veteran 
would be entitled to a rating of 20 percent and not higher.  

As for the neurologic manifestations associated with the 
veteran's low back disability, under the criteria in effect 
throughout the period of this claim, complete paralysis of 
the sciatic nerve warrants an 80 percent evaluation; with 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2007).

While the veteran has deficits in motor and sensory functions 
and in his reflexes, he does not have incomplete paralysis of 
the sciatic nerve, and he is not diagnosed with peripheral 
neuropathy, neuritis, or neuralgia.  Rather, the April 2002 
examination only showed decreased sensation in the lower 
extremities, and the April 2007 examination only showed an 
abnormal sensation in the left lateral lower leg.  Although 
decreased, the veteran nevertheless still retains sensation 
in his lower extremities.  Thus, at best, he would only be 
entitled to a 10 percent rating under Diagnostic Code 8520 
for each lower extremity.  When combined with application of 
the bilateral factor, the value is 21 (10 percent of 19 
added) to be combined with any other compensable 
manifestations associated with the low back disability.  38 
C.F.R. § 4.26 (2007).

As for the veteran's complaints of nocturia and fecal 
incontinence, no disability has been diagnosed.  In any 
event, under the criteria in effect throughout the period of 
this claim, a 10 percent rating may be assigned for awakening 
to void two times per night.  See Ratings of the 
Genitourinary System-Diagnoses, 38 C.F.R. § 4.115b (2007) 
(urinary frequency).  At the April 2007 VA examination, the 
veteran reported only awakening to void one time per night.  
Therefore, he would not meet the criteria for a compensable 
evaluation.  As for fecal incontinence, under the criteria in 
effect throughout the period of this claim, a noncompensable 
evaluation may be assigned healed or slight impairment of the 
sphincter control without leakage, or a 10 percent rating may 
be assigned for constant slight, or occasional moderate 
leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2007).  
The claimed symptom approximates the criteria associated with 
a 10 percent rating, so at best he would only be entitled to 
such rating under Diagnostic Code 7332.  

Given the foregoing, combining the veteran's orthopedic and 
neurological manifestations associated with his low back 
disability under the former criteria of Diagnostic Code 5293 
(60) and the evaluations for all other service-connected 
compensable disabilities (40, left foot disability) would 
result in a combined evaluation of 80 percent.  38 C.F.R. 
§ 4.25 (2007).  In comparison, separate evaluations of the 
orthopedic (20) and neurologic manifestations (21, 10) 
associated with the low back disability along with the 
evaluation for the left foot disability (40) results in a 
combined evaluation of 70 percent.  Id.  Clearly it would be 
to the advantage of the veteran to evaluate his low back 
disability under the former method.  

Finally, in regard to the diagnostic criteria pertinent to 
spinal disabilities revised effective September 26, 2003, the 
range of motion findings reported in the August 2003 
examination report were not a reflection of the loss of 
motion the veteran had in his low back alone.  As previously 
discussed, the examiner noted that there was hip involvement, 
which is a persuasive conclusion when the range of motion 
findings at the other examinations are considered.  At the 
April 2007 examination, the veteran had forward flexion to 75 
degrees, and a combined range of motion of the lumbar spine 
of 170 degrees.  In addition, the VA examiner reported that 
the veteran's guarding was not severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  
Thus, the veteran's low back disability only approximates the 
criteria associated with a 10 percent rating under the 
General Rating Formula with respect to the orthopedic 
manifestations.  Logic dictates that if evaluation of the 
orthopedic manifestations associated with the low back 
disability results in a lower evaluation under the General 
Rating Formula than an evaluation under the old rating 
criteria (10 percent as compared to 20 percent), then even 
when combined with the neurological manifestations discussed 
in detail above, it would be to the advantage of the veteran 
to evaluate his disability under the old rating criteria.  
Moreover, as previously discussed, no incapacitating episodes 
of intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician are 
documented.  Therefore, it would also not be to the veteran's 
advantage to evaluate his low back disability under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, including the interim revised criteria 
for intervertebral disc syndrome, evaluation of the veteran's 
low back disability under the old rating criteria for 
Diagnostic Code 5293 would result in the higher evaluation.  
Accordingly, the veteran is entitled to an increased 
schedular rating of 60 percent for his low back disability.  

The Board has considered whether the veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The high 
rating the Board has assigned the veteran's low back 
disability is reflective of the extent to which his 
disability interferes with his employability.  Therefore, the 
Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.


ORDER

An increased rating of 60 percent for lumbar degenerative 
disc disease with radiculopathy under the old schedule for 
rating spine disabilities is granted, subject to the law and 
regulations governing the award of monetary benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


